           Case 1:18-cv-00443-LY Document 20-1 Filed 12/10/18 Page 1 of 19




                          THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION

JONATHAN LANGLEY                                  §
     Plaintiff                                    §
                                                  §
v.                                                §          CASEN0.1:18-CV-00443-LY
                                                  §
INTERNATIONAL BUSINESS MACHINES                   §
CORPORATION                                       §
     Defendant                                    §

                   PLAINTIFF'S MOTION TO COMPEL PRODUCTION

TO THE HONORABLE JUDGE OF SAID COURT:

       NOW COMES, Plaintiff, Jonathan Langley, and files this, his Motion to Compel

Production pursuant to Federal Rule of Civil Procedure 34, and would show the Court as

follows.

                                                 I.

                                   Summary of the Argument

       Jonathan Langley is a former long-time employee of International Business Machines

Corporation ("IBM") who had objectively high levels of success at IBM before he was

terminated without cause. After discovering evidence suggesting that his firing was part of a

systematic, nationwide scheme created by IBM's top executives to clandestinely replace older

workers with younger ones, Mr. Langley filed this suit against IBM in order to expose its

nationwide discriminatory scheme. Mr. Langley has never alleged that his termination was one

isolated case of age discrimination that occurred in one division perpetrated by one low-level

manager. IBM, however, has attempted to improperly use discovery objections to force him to

pursue such a case and limit his discovery to conform to a fact pattern that never occurred.




                                                                                               1
         Case 1:18-cv-00443-LY Document 20-1 Filed 12/10/18 Page 2 of 19




        The evidence discovered by Mr. Langley that the clandestine directives from IBM

Corporate were to blame for his termination included IBM Corporate document excerpts that

reflect a company-wide goal of correcting the company's "seniority mix," doubling the

percentage of young persons working in the company, and creating rolling lay off schemes

designed so they would disproportionally terminate older employees to make room for the

younger employees IBM desired in order to brand itself as a young, hip tech company akin to

Google, Apple, and Nvidia. Mr. Langley has given IBM copies of the documents in his

possession and gone to great lengths to narrowly tailor his discovery requests to obtain the

remaining portions of those documents and others related to them. Despite the obvious

connection and relevance, IBM has held fast to the obstructionist technique of claiming that IBM

Corporate documents, executive communications, company directives, or anything else that was

conceptually outside of Mr. Langley's little corner of IBM are not discoverable in an attempt to

shield its executives and corporate policies altogether. After conferencing with IBM's counsel

unsuccessfully, Mr. Langley has been left no choice but to ask this Court for relief from IBM's

voluminous and unreasonable boilerplate objections and to allow him to pursue the case he

actually filed rather than let IBM dictate this lawsuit's subject matter unilaterally.

                                                  II.

                                         Table of Contents

   A. Plaintiffs case theory is about a complex, nationwide scheme of age discrimination,
      and Plaintiff has the right to investigate & develop his nationwide case theory
      through discovery.

   B. Plaintiff's discovery requests are few in number, narrowly tailored, and drafted in a
      way to target specific documents about IBM's national corporate malfeasance that
      Plaintiff already knows exist that are directly relevant to this suit.

   C. If permitted to stand, IBM's objections based on its size and multinational nature,
      as well as its objections about Mr. Langley only being one single plaintiff, would in


                                                                                              2
           Case 1:18-cv-00443-LY Document 20-1 Filed 12/10/18 Page 3 of 19




          effect impose a double standard protecting~iant corporations while punishing
          individual citizens as less important.

     D. IBM's objections that finding and producing documents in its possession would be
        unduly burdensome ring hollow.

                                                          III.

                                                       Exhibits

     I. Plaintiff's discovery requests;

     2. Defendant's discovery responses and objections;

     3. Portions of documents already possessed that have been requested;

     4. Western District Order regarding discovery;

     5. California order regarding IBM discovery;

     6. Table of relevant news articles.

                                                            IV.



     A. Plaintiff's case theory is about a complex, nationwide scheme of age discrimination,
        and Plaintiff has the right to investigate & develop his nationwide case theory
        through discovery.

           Mr. Langley's entire case theory wholly revolves around the assertion that IBM, in a

    concerted effort to lower its average employee age and attract top millennial talent, engaged

    in a systematic, nationwide scheme to clandestinely fire a large chunk of its older employees

    to make room for top millennial talent in all areas of the company .1 To investigate and

    develop his case theory of the existence of systematic, nationwide pattern of discrimination

    by IBM, Plaintiff has formally requested that IBM produce documents that, in large part, are

    related to IBM's relevant corporate policies, directives, and goals set by its corporate


1
 Plaintiff incorporates by reference verbatim Plaintiff's Original Complaint as if \.vritten for any and all purposes
herein.


                                                                                                                        3
           Case 1:18-cv-00443-LY Document 20-1 Filed 12/10/18 Page 4 of 19




     executives, as well as IBM's company-wide pattern of treatment of other workers over the

     age of 40.

            Despite Plaintiff's nationwide case theory, IBM has objected and responded to

     Plaintiff's discovery requests by arguing that Plaintiff is entitled to only documents directly

     related to Plaintiff's own local IBM division/team/unit and its respective low-level managers,

     and that any documents related to .JBM on a corporate or nationwide scale are not·

     discoverable on grounds of relevance. Not allowing a party to inquire about corporate

     policies and directives in a case that is wholly about corporate policies and directives is an

     absurd position for IBM to take on its very face. Determining what a company's corporate

     policies are is relevant to a lawsuit about that company's corporate policies.

            Firing workers over the age of 40 for reasons related to age is an illegal practice.'

     Consequently, IBM's nationwide plan to lower its average employee age unsurprisingly

     included a mechanism meant to hide the overarching discriminatory intent of its scheme of

     layoffs and reductions in force. Specifically, that mechanism involved top IBM executives

     creating parameters for layoff decisions and tailoring its rolling layoff methodologies in a

     way that would result in low-level managers firing more older employees than younger'

    employees without those managers ever necessarily realizing they were a party to the

    scheme.3 It is precisely these low-level managers that IBM is only willing to allow Plaintiff

    to investigate in discovery, an act of obstruction that would fit perfectly into IBM's scheme

    of covering its tracks by providing the firing managers with plausible deniability. To shield

    IBM's executives and national corporate policies would thus act to shield IBM entirely, and

    IBM knows that.

2
 ADEA and Chapter 21 of the Texas Labor Code.
3
 See, CUTTING 'OLD HEADS' AT IBM, March 22, 2018, available at
https: /ifea tu res. propu bl ica .org/i bm/i bm-a ge-di scrim inati on-ameri can-workers/.


                                                                                                  4
               Case 1:18-cv-00443-LY Document 20-1 Filed 12/10/18 Page 5 of 19



               Mr. Langley's case theory of IBM's concealment efforts using low-level managers as

          proverbial cat's paws4 is not mere groundless speculation but is instead highlighted in and

          corroborated by recent investigative journalism exposes concerning IBM's nationwide and

          intentional pattern of age discrimination over the past four years, the most notable of which

          was from ProPublica. See Ex. 6. The notion that IBM has committed centralized, corporate

          acts of age discrimination is also corroborated by the fact that the EEOC has launched a

          large-scale investigation, is not treating age discrimination claimants as individual cases, and

          has instead consolidated them all into single investigation in New York.5 One of the five

          main conclusions of the ProPublica author's investigation was that IBM "targeted people for

          layoffs and firings with techniques that tilted against older workers, even when the company

          rated them high performers." 6 IBM's referenced discriminatory scheme of techniques

      included but was not limited to (1) directing low-level managers to generally reduce

      employee headcounts through Resource Action rolling layoffs, (2) completely exempting

      "early professional hires" (read: young employees) from their Resource Action layoff pools;

      and (3) creating a ranking system for the low-level managers to use to make layoff decisions

      with criteria that was weighed down heavily based on certain age-correlated factors such as,
                                                                                                           7
      for example, the high job bands that necessarily took decades to be promoted to at IBM.




4
  "Cat's paw" liability was ratified by the Supreme Court in Staub v. Proctor Hospital, 562 U.S. 411, 131
S.Ct. 1186, 179 L.Ed.2d 144 (2011). The term comes from a 17th century fable about a monkey who
persuaded a cat to pull chestnuts out of the fire so that the cat gets burned and the monkey gets to make
off with the chestnut. In employment law, an employer is liable for discrimination even if the actual
manager who fires the person does not act out of biased intent but the bias of another supervisor along the
way worked its way into the final decision.
'Federal Watchdog Launches Investigation of Age Bias at IBM, May 17, 2018 available at
htt12s ://w ww .J2ropub Ii ca.orgiarti cl elfederal -watchdog-I au nches-i nves ti gati on-of-age-bi as-at -i brn
6
  See https://features.propublica .org/i brn/i brn-age-di scri mi nation-american-workers/ (emphasis added).
7   Id.


                                                                                                                5
     Case 1:18-cv-00443-LY Document 20-1 Filed 12/10/18 Page 6 of 19




      Despite IBM's wishes otherwise, this case is specifically not about a rogue low-level

manager in one division discriminating solely against Jonathan Langley. This case is about

IBM's top executives' intentions of discriminating against older workers across the nation by.

devising the aforementioned corporate scheme, a corporate scheme which Jonathan Langley

was caught up in much to his detriment. Sophisticated companies often attempt to mask

discrimination by making it as subtle as possible, but subtle discrimination is still illegal. See

generally, Aman v. Cort Furniture Rental Corp., 85 F.3d 1074, 1081 (3d Cir.1996).

("Discrimination continues to pollute the social and economic mainstream of American life,

and is often simply masked in more subtle forms. It has become easier to coat various forms

of discrimination with the appearance of propriety, or to ascribe some other less odious

intention to what is in reality discriminatory behavior. In other words, while discriminatory

conduct persists, violators have learned not to leave the proverbial "smoking gun" behind. As

one court has recognized, "[dJefendants of even minimal sophistication will neither admit

discriminatory animus or leave a paper trail demonstrating it." citing Riordan v. Kempiners,

831 F.2d 690, 697 (7th Cir.1987)."). Mr. Langley should be able to investigate that

nationwide, subtle corporate scheme through discovery as a matter of course.

       Moreover, Mr. Langley is entitled to discovery about IBM's nationwide practices and

systematic corporate schemes as a matter of law. In McDonnell Douglas Corp. v. Green, 411

U.S. 792, 805, 93 S. Ct. 1817 (1973), the Supreme Court held that "[o]ther evidence that may

be relevant to any showing of pretext includes facts as to the rdefendant's l general policy and

practice with respect to [the protected classJ." See also, Ezold v. Wolf, Block, Schorr and

Solis-:-Cohen, 983 F.2d 509, 542 (3d Cir.1992). IBM nevertheless here ha.s objected to.

producing documents related to the general policies and practices of how IBM has treated




                                                                                                6
     Case 1:18-cv-00443-LY Document 20-1 Filed 12/10/18 Page 7 of 19



the protected class of older workers. In Bruno v. W.B. Saunders Co., 882 F.2d 760, 766-767

(3rd Cir. I989), the Third Circuit held that evidence of systemic disparate treatment is

relevant to pretext in single plaintiff disparate treatment ADEA cases. Here, however, IBM

has objected to producing evidence related to IBM's nationwide systemic disparate treatment

of older employees in this single plaintiff disparate treatment ADEA case. In Pace v.

Southern Ry .. System, 701 F.2d 1383, 1388 (I Ith Cir. 1983), the Court held that "evidence of

a pattern of terminating older workers ... allow Is I the reasonable inference that age had

played a role in fthe plaintiff's] discharge." See also, McCorstin v. U.S. Steel Corp., 621

F.2d 749, 754 (5" Cir. 1980); Hodgson v. First Federal Savings & Loan Association, 455

F.2d 818 (5th Cir.1972). IBM, in contrast, has objected to Plaintiff's request for production

of documents related to IBM's nationwide pattern of terminating older workers. In Becker v.

ARCO Chemical Co., 207 F.3d 176, 194 n.8 (3'' Cir. 2000), the Third Circuit held that

"evidence of a defendant's prior discriminatory treatment of a plaintiff or other employees is

relevant and admissible under the Federal Rules of Evidence to establish whether a

defendant's employment action against an employee was motivated by invidious

discriminatio'n." IBM in this case has nevertheless objected to Plaintiff discovering evidence

of how IBM as a whole has treated other employees outside of Plaintiff's own little corner of

IBM. Lastly, but by no means exhaustively, "circumstantial proof of discrimination typically

includes unflattering testimony about the employer's history and work practices," and "[i]n

discrimination cases, such background evidence may be critical for a jury's assessment of

whether a given employer was more likely than not to have acted from an unlawful motive."

Glass v. Philadelphia Electric Co., 34 F.3d 188, 195 (3d Cir. 1994), quoting Estes v. Dick

Smith Ford, Inc., 856 F.2d 1097, I 103 (8th Cir. 1988). Nevertheless, IBM here has refused




                                                                                            7
             Case 1:18-cv-00443-LY Document 20-1 Filed 12/10/18 Page 8 of 19



       to comply with discovery requests about its nationwide corporate history and work practices,

       nor is it willing to allow Plaintiff to learn of its executives' motives, unlawful or otherwise,

       when they created the rolling layoff scheme that forms the subject matter of this case.

             Accordingly, allowing IBM to limit discovery to only documents generated from Mr.

       Langley's little corner of IBM and its low-level managers is exactly what IBM intended

       when it created its now well-publicized nationwide firing scheme. IBM's discovery

       objections and arguments alleging that Plaintiff is not entitled to discovery regarding IBM

       Corporate's pattern of treatment of older workers as a whole is in direct contrast to the

       relevant caselaw. Allowing IBM to self-limit the scope of discovery to only be about low-·

       level managers reaching their paw into the fire and not its centralized policy makers who

       influenced them to do so would be akin to allowing a party to depose a puppet but not the

       puppet master. 8 Plaintiff's case theory revolves around the existence of a systematic,

       nationwide scheme and its effect on his employment. Mr. Langley merely asks that the Court

       allow him to investigate and develop his own case rather than the case IBM wishes he had

      filed instead.

      B. Plaintiff's discovery requests are few in number, narrowly tailored, and drafted in a
         way to target specific documents about IBM's national corporate malfeasance that
         Plaintiff already knows exist that are directly relevant to this suit.

               Mr. Langley's objected-to discovery requests are few in number, narrowly tailored,

      and drafted in a manner designed to target very specific documents and information that

      Plaintiff has considerable reason to believe exist. Plaintiff has propounded only 48 requests

      for production and IO interrogatories in this case to date.9 Modern litigation almost always

      involves a good deal of discovery, but for a case requiring investigation of a large, multi-


8   See footnote 4 re "Cat's Paw" liability.
9
    Exhibit No. I; Plaintiff's written discovery requests.


                                                                                                     8
             Case 1:18-cv-00443-LY Document 20-1 Filed 12/10/18 Page 9 of 19




        national company's hiring practices, such number of discovery requests are more akin to a

        surgical knife than a shotgun.

               Mr. Langley has been able to narrowly tailor his discovery so efficiently and precisely

        because he already possesses portions and excerpts of the documents requested from IBM

       and because of the information contained in earlier referenced investigative journalism

       exposes about IBM's company-wide scheme. See Ex. 3; Ex. 6.                The IBM Corporate

       documents in his possession are incriminating enough on their own to allow Plaintiff to

       proceed forward developing his case of systematic, nationwide age discrimination, but at the

       very least these documents show that Plaintiff's discovery requests are as narrowly tailored

       as could ever be expected.

               Document excerpts m Plaintiff's possession from the 2015-2016 Spring and Fall

       plans from IBM Corporate reflect that IBM created a plan to increase the ratio of "Early

       Professional Hires" (read: young people) to 55% of the company by 2020; that IBM intended

       to create room for its future "Early Professional Hires" through the use of a "continuous

       talent refresh" and by "establishing and maintaining 'healthy' attrition targets" in its current

       workforce; and also refer to certain "Dynamic Attrition Actions" meant to "maintain steady

      attrition to offset hiring.' 0 Despite the obvious manifestations of intent to discriminate

      against its older employees by IBM Corporate contained in its 2015-2016 Spring and Fall

       plans, IBM in this case has objected to Plaintiff's request to produce the documents from the

      2015-2016 Spring and Fall plans for IBM Corporate as being irrelevant to the termination of

      Jonathan Langley .11




w Id.
11
     Ex. 2 IBM's response, #20-22.


                                                                                                     9
             Case 1:18-cv-00443-LY Document 20-1 Filed 12/10/18 Page 10 of 19




                There are other IBM Corporate documents that explicitly make young worker and

       new hires ineligible from IBM's planned rolling layoff scheme. 12 These documents dovetail

       perfectly with the obvious manifestations of intent to discriminate against its older employees

       by IBM Corporate contained in its 2017 Fall Plan and 2018 Spring Plan documents, IBM in

       this case has objected to Plaintiff's request to produce the documents from the 2017 Fall Plan

       and 2018 Spring Plan for IBM Corporate as being irrelevant to the termination of Jonathan

       Langley. 13

                As yet another example of IBM's corporate malfeasance from the highest executive

       levels, documents in Plaintiff's possession from the Late 2017 Hybrid Cloud Talent Plan

       Overview set goals for IBM to "hire and replace, and fund an influx of EP's (Early

       Professionals) to correct seniority mix (46% benchmark vs. 21 % actual)," and accomplishing

       its stated goal of replacing older workers with younger workers by "utilizing various

       reduction initiatives." 14 Despite the obvious manifestations of intent to discriminate against

       its older employees by IBM Corporate contained in its Late 2017 Hybrid Cloud Talent Plan

       Overview documents, IBM in this case has objected to Plaintiff's request to produce the

       documents f~om the Late 2017 Hybrid Cloud Talent Plan Overview for IBM Corporate as

       being irrelevant to the termination of Jonathan Langley .15

                IBM's legal counsel is fully aware of the existence of the above referenced

       documents in Plaintiff's possession and the manifestations of centralized, corporate intent to

       replace older workers with younger workers therein, in large part because Plaintiff produced

      them to IBM in discovery and because the undersigned counsel has conferenced with IBM's


12   https: /ifeatures .propu bl ica .org/i bm/i bm-age-discri mi nati on-ameri can-workers/.
13
     Ex. 2 IBM's responses, #20-22.
14
     Ex. 3
15
     Ex. 2 IBM's responses, #21-22.


                                                                                                   10
    Case 1:18-cv-00443-LY Document 20-1 Filed 12/10/18 Page 11 of 19




counsel about this dispute and the reasons why Plaintiff is entitled to more documents than

just those from Plaintiff's little corner of IBM. This is not a case of an attorney making an

objection of relevance because he or she did not realize that the requested documents were in

fact relevant. Instead, IBM's objections constitute knowing and intentional discovery

obstruction that rises to the level of the "Rambo tactics" and "forms of elementary school

behavior" that the Court expects parties in the Western District of Texas to refrain from. See

Exhibit 4, citing inter alia Fed. R. Civ. P. 26(b)(l) and W. Dist. Loe. R. CV-16 and CV-26

through CV-37. If nothing else, IBM's refusal to turn over the remaining portions of those

obviously relevant and suspicious documents does not comply with the full and open

discovery required in the Western District. Id.

       Moreover, IBM's discovery obstruction has persisted despite the fact that the vast

majority of Plaintiff's discovery requests could not possibly be considered overbroad or

outside of the scope of discovery. Plaintiff's Requests for Production use specific and

directly relevant IBM terminology, programs, and personnel that Plaintiff has knowledge of

because they appear in the same aforementioned IBM Corporate documents already in his

possession or the investigative journalism pieces that first exposed IBM's nationwide rolling

layoff scheme. Examples include requests for emails to Band D or higher IBM executives

from Bain & Company reflecting consulting services provided to IBM from 2012 to present;

documents created by or sent to specific IBM executives, such as Diane Gherson and Ken

Keverian, and only such documents created within approximately the last five years

containing a specific word or phrase from a small, topical list provided to IBM. The

keywords Plaintiff has limited his discovery to include directly relevant terms like "Early




                                                                                           11
            Case 1:18-cv-00443-LY Document 20-1 Filed 12/10/18 Page 12 of 19




       Professional Hire ... EPH ... [and] Seniority Mix." As advertised, Plaintiff's discovery requests

       truly are more akin to a surgeon's knife than a shotgun.

                Despite Mr. Langley's narrowly tailored discovery requests, IBM has chosen the path

       of boilerplate obstruction with its objections. In response to Plaintiff's last 31 of 48 total

       production requests, IBM objected to 26 of the requests as overbroad; 19 as irrelevant; 22 as

       unduly burdensome; 24 as disproportionate to the needs of the case, and 9 as being highly

       confidential competitive and/or proprietary business information, not including the many

       other objections IBM lodged to essentially every request by Plaintiff. 16 IBM even objected to

       the vagueness and ambiguity of terms with the most basic meanings, including

       "considered... relied upon... details ... policies... procedures... standards... guidelines ...

       responsible for... participated... [and] handbooks." 17 The party resisting discovery must

       show specifically how each discovery request is not relevant or otherwise objectionable. See

       McLeod, Alexander, Powel & Apffel, P.C. v. Quarles, 894 F.2d 1482, 1485 (5th Cir. 1990).

       IBM's objections to Plaintiff's narrowly tailored discovery requests here go on and on and, if

       presented to the court objection-by-objection, could take weeks to brief individually and

       argue to the Court, which is presumably exactly what IBM hoped for when making them

       given the disparate size and resources of the two parties. No such line-by-line dissection

       should be necessary in a case of discovery obstruction as blatant as this one. IBM has already

       had these same objections overruled in a similar age-discrimination lawsuit pending

       elsewhere, yet they still have asserted them in this case and refuse to withdraw any of them

       despite the obvious improper nature of the objections, as shown by the previous rulings




16
     Ex 2.
17
     Ex. 2 IBM's responses, #17, 36, 40, 41, 42, 47.


                                                                                                    12
            Case 1:18-cv-00443-LY Document 20-1 Filed 12/10/18 Page 13 of 19




        against them elsewhere and the obvious relevance their improperly withheld documents have

        to the case at bar. Ex 5.

                For reasons that include the narrowly tailored nature of Plaintiff's discovery requests

        and the unreasonable volume of meritless objections in response, Plaintiff respectfully

        requests that the Court compel IBM to withdraw all of its objections to Plaintiff's Requests

        for Production Nos. 18-48, other than that of privilege, and to compel IBM to provide

        meaningful and complete production in response to each such request.

        C. If permitted to stand, IBM's objections based on its size and multinational nature,
           as well as its objections about Mr. Langley only being one single plaintiff, would in
           effect impose a double standard protecting giant corporations while punishing
           individual citizens as less important.

                Mr. Langley did not sue his former IBM division. Mr. Langley sued IBM, and

        rightfully so considering the centralized nature of IBM's nationwide rolling layoff scheme

        designed by IBM's top executives. Nevertheless, IBM has objected to Plaintiff's Requests for

        Production by essentially arguing that it is too large of a company to be subject to the usual

        rules of discovery and that only documents from Plaintiff's IBM division are discoverable. In

        response ·to ·Plaintiff's targeted requests for very specific emails from four specific

        executives, IBM objected to every single request because each respective executive is, "a

        very senior executive who has global responsibilities," and that the narrowly tailored list of

        email terms "would sweep up documents from across a company which operates in dozens of

        countries and consists of multiple different groups, business units, and organizations." 18 IBM

        cannot be allowed to shield its executives and policymakers from discovery because of its

        size. IBM is a party to this lawsuit; its localized divisions are not. If IBM possesses

        documents that are responsive to discovery, it must produce them regardless of what division


18 18
        Ex. 2 IBM's responses# 24, 25, 26, 27.


                                                                                                    13
             Case 1:18-cv-00443-LY Document 20-1 Filed 12/10/18 Page 14 of 19




        or business unit they are contained in. The fact that IBM is large cannot be used as a shield

        for its corporate executives and centralized corporate policies and directives to hide behind.

                Inversely, IBM has objected to many of Plaintiff's discovery requests regarding its

        executives and corporate policies and directives on grounds that the requests are "seeking

        documents containing information not proportional to the needs of this single plaintiff

        discrimination case." 19 In effect, IBM is arguing that a mere one person seeking recompense

        is not a worthy enough cause to allow the person to find out what the corporate intent was

        behind a scheme that resulted in not only his layoff but also a disproportionate number of

        other older IBM workers, as well. Luckily, the fact that Plaintiff is only one person is not a

        legal objection. Congress chose single private litigants like Mr. Langley to be the primary

        agents of enforcement of anti-discrimination laws. See General Telephone Co. v. EEOC, 446

        U.S. 318, 326 (1980) (private litigants acting as private attorneys general vindicate the public

        interest in the eradication of employment discrimination). As explained further by the Third

        Circuit in Mardell v Harleysville Life Ins. Co.:

               [A Jn act of employment discrimination is much more than an ordinary font of
               tort law. The anti-employment discrimination laws are suffused with a public
               aura for reasons that are well known. Throughout this Nation's history, persons
               have far too often been judged not by their individual merit, but by the fortuity
               of their race, the color of their skin, the sex or year of their birth, the nation of
               their origin, or the religion of their conscientious choosing. Congress has
               responded to these pernicious misconceptions and ignoble hatreds with
               humanitarian laws formulated to wipe out the iniquity of discrimination in
               employment, not merely to recompense the individuals so harmed but
               principally to deter future violations. The anti-employment discrimination
               laws Congress enacted consequently resonate with a forceful public policy
               vilifying discrimination. A plaintiff in an employment-discrimination case
               accordingly acts not only to vindicate his or her personal interests in being
               made whole, but also as a "private attorney general" to enforce the paramount
               public interest in eradicating invidious discrimination.



19 19
        Ex. 2 IBM's general objection at pg 2 and responses #20, 22, 28, 29, 32, 44.


                                                                                                       14
             Case 1:18-cv-00443-LY Document 20-1 Filed 12/10/18 Page 15 of 19




        Mardell v Harleysville Life Ins. Co., 31 F.3d 1221 (3rd Cir, 1994), remanded for

        reconsideration on other grounds, 115 S.Ct. 1397 (1995), reaffirmed and reinstated in

        relevant part, 65 F.3d I 072 (3d Cir. 1995). Over 20,000 IBM employees have lost their jobs

       as a result of IBM's nationwide rolling layoff scheme, and thus any suggestion that the

       proportional needs of this case are minimal is to ignore the thousands of others affected by

       the same scheme that harmed Mr. Langley and the intended consequences of single plaintiff

       suits such as here that serve to deter future acts of illegal discrimination.20 According to the

       EEOC's Victoria Lipnic, "age discrimination is an open secret. .. [e[verybody knows it's

       happening, but often these cases are difficult to prove .... [t]he fact remains it's an unfair and

       illegal way to treat people that can be economically devastating." 21 Lone plaintiffs such as

       Mr. Langley are thus our primary means for the notoriously difficult-to-prove practices of

       age discrimination to be exposed and rooted out of our society. If IBM is allowed to shield its

       executives and central corporate documents because only a mere one man's quest for

       recompense is at stake, our society's only mechanism to root out discrimination will be what

       is eradicated, leaving the discrimination itself left standing. Because IBM cannot use the size

       of its company nor the small number of plaintiffs in this case as a shield from discovery,

       Plaintiff respectfully requests that the Court compel IBM to withdraw all of its objections to

       Plaintiff's Requests for Production Nos. 18-48, other than that of privilege, and to compel

       IBM to provide meaningful and complete production in response to each such request.

       D. IBM's objections that finding and producing documents in its possession would be
          unduly burdensome ring hollow.




20
     ht[J:)s://features .f2IQpU bl ica .org/i bm/i bm-age-cl iscrim i nati on-ameri can-workers/.
z1   Id.


                                                                                                      15
     Case 1:18-cv-00443-LY Document 20-1 Filed 12/10/18 Page 16 of 19



        IBM represents itself as one of the most sophisticated companies in the world,

especially in terms of its ability to manage data. Yet, here, IBM has objected to a large

portion of Plaintiff's discovery requests as being unduly burdensome. As the party resisting

discovery, IBM has the burden of showing undue burden. See, e.g., Fireman's Fund

Insurance Co. v. Great American Insurance Co. of New York, 284 F.R.D. 132, 135 (S.D.N.Y.

2012) ("Once relevance has been shown, it is up to the responding party to justify curtailing

discovery."); See also McLeod, Alexander, Powel & Apffel, P.C. v. Quarles, 894 F.2d 1482,

1485 (5th Cir. 1990)(the party resisting discovery "must show specifically ... how each

[request] is ... burdensome or oppressive). IBM objected to 22 of Plaintiff's final 31 Requests

for Production as being unduly burdensome. IBM must accordingly prove to the Court that

those 22 requests for production are simply too much for its data management capabilities to

reasonably handle.

        IBM's unduly burdensome objections on their own must fail. Generalized assertions

of undue burden are inadequate to excuse withholding of documents. See Merrill v. Waffle

House, Inc., 227 F.R.D. 475, 477 (N.D. Tex. 2005); see also S.E.C. v. Brady, 238 F.R.D. 429,

437 (N.D. Tex. 2006) ("A party asserting undue burden typically must present an affidavit or

other evidentiary proof of the time or expense involved in responding to the discovery

request."). "Failing to do so, as a general matter, makes such an unsupported objection

nothing more than unsustainable boilerplate." Heller v City of Dallas, 303 F.R.D. 466, 483 (N.D.

Tex 2014); citing to McLeod, Aleander, Powel & Apffel, P.C. v Quarles, 894 F.2d 1482, 1485 (5'" Cir.

1990). To date, IBM has given no explanation as to how finding and producing the requested

documents constitutes a burden it cannot bear.




                                                                                                 16
            Case 1:18-cv-00443-LY Document 20-1 Filed 12/10/18 Page 17 of 19



               IBM claims to be on the cutting edge of "Big Data Analytics," which is defined by

       IBM as the use of "advanced analytic techniques against very large, diverse data sets that

       include structured, semi-structured, and unstructured data, from different sources, and in

       different sizes from terabytes to zettabytes."22 In contrast, Plaintiff's discovery requests have

       only tasked IBM with finding specific pieces of data with very specific parameters that are

       located on its own servers, namely things like emails, PowerPoint presentations, and PDF

       files, which collectively could not be said to constitute zettabytes of data from a multitude of

       different sources. When IBM's data management and analytical prowess is considered

       alongside the targeted and narrowly tailored nature. of Plaintiff's discovery requests, IBM

       will be inherently unable to meet its burden of proof. For reasons that include IBM's hollow

       objection of undue burden, Plaintiff respectfully requests that IBM be ordered to withdraw all

       of its objections to Plaintiff's Requests for Production Nos. 18-48, other than that of

       privilege, and to compel IBM to provide meaningful and complete production in response to

       each such request.

                                                    v.
                                            Prayer For Relief

              WHEREFORE, PREMISES CONSIDERED, Plaintiff respectfully requests that IBM

       be ordered to withdraw all of its objections to Plaintiff's Requests for Production Nos. 18-48,

       other than that of privilege, and to ·compel IBM to provide meaningful and complete

       production in response to each such request, and for such other and further relief, whether

       legal or equitable, general or special, to which Plaintiff may be entitled.




22
     See https://www.ibm.com/analytics/hadoop/big-data-analytics


                                                                                                     17
Case 1:18-cv-00443-LY Document 20-1 Filed 12/10/18 Page 18 of 19




                                   Respectfully submitted,




                                   Heidi A. Coughlin
                                   State Bar No. 24059615
                                   Archie Carl Pierce
                                   State Bar No. 15991500
                                   Blair J. Leake
                                   State Bar No. 24081630
                                   WRIGHT & GREENHILL, P.C.
                                   900 Congress Avenue, Suite 500
                                   Austin, Texas 78701
                                   512/476-4600
                                   512/476-5382 (Fax)
                                   HCoughlin@w-g.com
                                   CPierce@w-g.com
                                   BLeake@w-g.com

                                  Charles A. Lamberton*
                                  Lamberton Law Firm, LLC
                                  Pa. Bar I.D. No. 78043
                                  707 Grant Street
                                  1705 Gulf Tower
                                  Pittsburgh, PA 15219
                                  412-258-2250
                                  cal@lambertonlaw.com
                                  *Admitted Pro Hae Vice

                                  Attorneys for Plaintiff
                                  Jonathan Langley




                                                                    18
        Case 1:18-cv-00443-LY Document 20-1 Filed 12/10/18 Page 19 of 19



                                CERTIFICATE OF CONFERENCE

        Counsel for Plaintiff has complied with the Court's requirement to confer. On November

28, 2018, Plaintiff's counsel conferred with IBM's counsel and could not reach an agreement on

IBM's production responses. Therefore, Defendant IBM opposes this motion.




                                                       Heidi A. Coughlin


                                   CERTIFICATE OF SERVICE

       I hereby certify that on December 10, 2018, I electronically filed the foregoing MOTION

TO COMPEL PRODUCTION with the Clerk of Court using the CM/ECF system, which sent

notification of such filing to the Court and Plaintiff's counsel.




                                                       Heidi A. Coughlin




                                                                                           19
